

116 HR 5894 IH: Transparency in Prescription Drug Advertising Act
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5894IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Ms. Davids of Kansas (for herself, Ms. Slotkin, and Ms. Finkenauer) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to issue guidance requiring the list prices of drugs to be included in advertisements for such drugs.1.Short titleThis Act may be cited as the Transparency in Prescription Drug Advertising Act. 2.Pricing transparency in drug advertising(a)In generalNot later than one year after the date of enactment of this Act, the Secretary of Health and Human Services, in consultation with the Commissioner of Food and Drugs and the Administrator of the Centers for Medicare & Medicaid Services, shall issue department-wide guidance requiring the list prices of drugs to be included, as appropriate, in all advertising of drugs, including by means of television, newspapers, the internet, or other media.(b)Enforcement; consistencyThe guidance under subsection (a)—(1)shall include appropriate enforcement mechanisms for failure to make disclosures in accordance with the guidance; and(2)should be consistent with the regulation of the Centers for Medicare & Medicaid Services related to drug pricing transparency.